Case 2:10-cr-20397-TGB-VMM ECF No. 350, PageID.3780 Filed 01/13/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


    TEVIN BIVINS,                               2:10-CR-20397-TGB-VMM-4

                      Petitioner,
                                               HON. TERRENCE G. BERG
          vs.

    UNITED STATES OF AMERICA,

                      Respondent.


          ORDER EXTENDING TIME IN WHICH TO FILE
                   PETITIONER’S REPLY
      The petitioner having filed a motion for extension of time in

   which to file his reply, and the Court being fully advised in the

   premises, thereof,
      IT IS HEREBY ORDERED that petitioner’s motion for exten-

   sion of time to file his reply be, and hereby is, GRANTED, and the

   petitioner’s reply is to be filed on or before March 1, 2021.

      Dated at Detroit, Michigan: January 13, 2021


                                 s/Terrence G. Berg
                                 HON. TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                      1
